OPINION — AG — INSOFAR AS THE CONSTITUTION AND STATUTES ARE CONCERNED, THE OBLIGATION TO PAY THE RENTALS PROVIDED FOR IN THE LASE IN QUESTION HEREIN, FOR THE FULL PERIOD OF TIME INVOLVED IN THE LEASE RENEWAL IN QUESTION, IS A VALID OBLIGATION AGAINST THE EMPLOYMENT SECURITY COMMISSION FUND PROVIDED FOR IN 40 Ohio St. 223 [40-223] (FREE PUBLIC OFFICE SPACE, DEBT OR OBLIGATION PAST THE APPROPRIATION) CITE: 40 Ohio St. 211 [40-211], 62 Ohio St. 41.8 [62-41.8], ARTICLE V, SECTION 55, ARTICLE X, SECTION 23 (JAMES C. HARKIN)